Appellant was prosecuted and convicted of burglary, and his punishment assessed at five years confinement in the penitentiary.
Appellant filed a written request that the court submit to the jury the question of suspension of his sentence in case he was found guilty. Appellant was charged with burglary of a private residence at night, and convicted of that offense. By the terms of the Suspended Sentence Act he was not entitled to have that question submitted to the jury, for it provides that the law shall not apply to that character of offense, therefore, the court did not err in refusing to submit that issue to the jury.
The evidence clearly shows that appellant entered the private residence of W.D. Granbury in the night time, for he was detected by Mr. Granbury and arrested by him. He does not deny this fact, but says he was so drunk he did not know what he was doing, and he introduced several witnesses to prove that he was so intoxicated that he did not know what he was doing. However, Mr. Granbury and Mr. Leaverton testify that while appellant was drinking, he had not reached that state of intoxication which rendered him incapable of knowing what he was doing, thus making that an issue of fact. The charge was that he entered this house with the intent to commit the crime of theft. If he intended to steal, he was detected before accomplishing that purpose and arrested. The court, among other things, instructed the jury: "If you believe from the the evidence that the defendant's mind was so much affected by drink as to make him incapable of forming an intent when he entered the house, if he did enter the house, and that when he so entered the house, if he did, that he did not at the time of such entry, if any, have sufficient mind or discretion to form an intent, then you will acquit the defendant." He instructed them also that before they would be authorized to convict they must believe beyond a reasonable doubt he entered the house with the intent to commit the crime oftheft. The jury finds adversely to appellant's contention, and we do not feel authorized to disturb their verdict.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         April 15, 1914.